COBB, Chief Justice
(dissenting).
I respectfully dissent. As the trial court noted in its order finding that the Town of Boligee was estopped from denying the validity of the agreement executed by its mayor: “[Mjembers of the governing body of Boligee witnessed the construction of the waterline as it progressed through the town limits of Boligee yet took no action .... ” This fact, along with Mayor Olayiwola’s action in executing an agreement, even without the requisite authority, and the actions taken by the Authority in reliance on the apparent agreement to install the waterlines, is sufficient to trigger the principles of estoppel discussed in City of Guntersville v. Alred, 495 So.2d 566 (Ala.1986). See also Alford v. City of Gadsden, 349 So.2d 1132 (Ala.1977). By my reading, neither of those cases required a misrepresentation or concealment of a material fact before the doctrine of estoppel could be applied. In light of the fact that those cases support the trial court’s judgment and are neither overruled nor distinguished by the majority, I must dissent.